Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 11/4/2021 is acknowledged.  Claims 1 and 3 have been amended.  Claim 7 has been cancelled.  Claims 1-6 are pending.  All of the amendments and arguments have been thoroughly reviewed and considered.   Applicant’s amendment and arguments place the claims 1-6 in condition for allowance.  An examiner’s amendment and reasons for allowance appears below.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino on January 6, 2021.
The application has been amended as follows: 
(a)	In the claim 1 at line 12, the limitation ---the--- was inserted in from “DNAs”.
(b)	In the claim 1 at line 13, the limitation ---a--- was inserted between “with” and “marker”.
(c)	In the claim 1 at line 16, the limitation ---DNA--- was inserted in front of “product”.

(e)	In the claim 1 at line 16, the limitation ---method--- was inserted after “translation”.
(f)  	In the claim 1 at line 18, the limitation ---a--- was inserted in front of “direct” and ---an--- was inserted in front of “indirect”.
(h)	In the claim 1 at line 22, replace the “:” with a ---,--- and in lines 23 and 25, the limitation ---wherein--- was inserted at the beginning of the line in front of each “if the marker”.
(i)	In the claim 4 at line 2, the limitation ---an--- was inserted in front of “oligonucleotide”.
(j)	In the claim 5 at line 2, the limitation ---a--- was inserted in front of “DNA”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments especially at pages 8 and 9 were found persuasive to obviate the rejections of the prior art Office actions.  The examiner agreed that the combination of Russel in view of Li does not teach combination of method steps recited in the claims 1-7 in order to obtain an in-situ hybridization probe(s).   
	Prior art currently made of record, Russell et al  (US 20160215334) teach a method of generating a probe to a nucleic acid target of interest, comprising: a) identifying regions of said nucleic acid target of interest substantially free of undesired sequences that are at least 100 by in length; b) generating a plurality of probe-containing nucleic acids corresponding to said regions substantially free of undesired sequence; and c) 
	 While the art teaches various aspect of the instant invention, the art does not teach the combination of steps for preparing in-situ hybridization probes, comprising the following steps: fragmenting target DNAs, and recovering 150-600bp small fragments; performing an enzyme modification processing on two ends of each of the 150-600bp small fragments, to make the two ends blunt, then adding phosphate to 5' end and dA to 3' end of each single strand; ligating the small fragments after processed and DNA adaptors alternately to form large DNA loops and long chains, wherein the adaptor has restriction enzyme site sequences, phosphate at the 5' end and dT at the 3' end of each single strand; obtaining and labeling the DNAs by: A, isothermal amplifying, mixing a single nucleotide substrate with a marker when amplifying, to obtain a DNA product with the marker; or B, isothermal amplifying, and then mixing a nucleotide substrate with a marker to the obtained DNA product by performing a nick translation method or a random primer PCR method, to obtain a DNA product with the marker; in the step A or B, the marker is a direct marker or an indirect marker; digesting the DNA product with the marker by using a DNA restriction enzyme corresponding to a base sequence of the above DNA adaptor, wherein a length range of the enzyme digested product is 150-600bp; and obtaining a probe, wherein if the marker in the DNA product with the marker is the direct marker, the obtained enzyme digested product being the in-situ hybridization probe; and  wherein if the marker in the DNA product with the marker is the indirect marker, the obtained enzyme digested product being coupled with the direct marker having .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                     Contact information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637